Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on 2/22/2021.
The application has been amended as follows: 
In claim 1:
Please change “mounting recess,” in line 9 to --mounting recess in a direction orthogonal to a backside of the photovoltaic laminate,--.
Please change “tight, tool-less engagement” in line 11 to --tight engagement--.
In claim 15:
Please change “a plurality of solar cells;” in line 2 to --a plurality of solar cells arrayed in a plane;--.
Please change “the mounting recess,” in line 10 to --the mounting recess in a direction orthogonal to the plane of the plurality of solar cells,--.
Please change “tight, tool-less engagement” in line 12 to --tight engagement--.
In claim 21:
Please change “mounting recess,” in line 10 to --mounting recess in a direction orthogonal to a backside of the photovoltaic laminate,--.

Please cancel claim 25.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 15, and 21, and their respective dependent claims, are clear and allowable over the prior art. The limitations recited in those claims as amended above are not anticipated or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726